UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6243



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY RICHARD HINDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-98-391-AW; CA-03-1620-AW)


Submitted:   August 25, 2004            Decided:   September 23, 2004


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Richard Hinds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Anthony   Richard   Hinds     seeks   to   appeal   the   district

court’s order dismissing as successive his petition filed under 28

U.S.C. § 2255 (2000).          The order is appealable only if a circuit

justice or judge issues a certificate of appealability.                  28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          Even if we were to find debatable or

wrong the district court’s procedural determination that Hinds’s

§ 2255 motion was successive, see In re Goodard, 170 F.3d 435, 437-

38 (4th Cir. 1999), our independent review of the record discloses

that Hinds’s constitutional claims are not debatable. Accordingly,

we deny Hinds’s motion for a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented      in   the

materials      before    the   court   and     argument   would    not    aid   the

decisional process.

                                                                         DISMISSED


                                       - 2 -